DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed February 22, 2021, which amends claims 1, 8, and 9. Claims 1, 4-6, 8, and 9 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed February 22, 2021, caused the withdrawal of the rejection of claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed October 29, 2020.
Applicant’s amendment of the claims, filed February 22, 2021, caused the withdrawal of the rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the Office action mailed October 29, 2020.
Applicant’s amendment of the claims, filed February 22, 2021, caused the withdrawal of the rejection of claims 1, 4-6, and 9 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP2005-093159) in view of Nishimura et al. (WO 2013/058343) as set forth in the Office action mailed October 29, 2020.
Applicant’s amendment of the claims, filed February 22, 2021, caused the withdrawal of the rejection of claims 1, 4-6, and 8 under 35 U.S.C. 103 as being unpatentable over Hibino et al. (WO 2013/146942) as set forth in the Office action mailed October 29, 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US 2015/0021576) (hereafter “Itoi”) in view of Mizuki et al. (US 2013/0234119) (hereafter “Mizuki”).
Regarding claims 1, 4-6, 8, and 9, Itoi teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0042]).  Itoi teaches the light emitting layer can comprise the following compound, 
    PNG
    media_image1.png
    103
    251
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    106
    233
    media_image2.png
    Greyscale
, which are the same as applicant’s formulas H1-7 and H1-8 (paragraphs [0036] and [0040]).
Itoi does not teach where the compounds are used in the light emitting layer as a host material, there the emission layer further comprises a second host material and a phosphorescent dopant. 
Mizuki teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0417]-[0420] and [0451]).  Mizuki teaches the light emitting layer comprises a phosphorescent dopant and two host materials (paragraph [0451], Table 4).  Mizuki teaches the first host material can have the following structure, 
    PNG
    media_image3.png
    207
    235
    media_image3.png
    Greyscale
, which is similar to the compounds of Itoi (paragraph [0451], Table 4).  Mizuki teaches the 
    PNG
    media_image4.png
    174
    148
    media_image4.png
    Greyscale
, which is the same as applicant’s H2-14 (paragraph [0451], Table 4). Mizuki teaches that when 
    PNG
    media_image4.png
    174
    148
    media_image4.png
    Greyscale
 is used as a second host compound for a light emitting layer that comprises a phosphorescent dopant the device has improve efficiency and lifetime (paragraph [0451], Table 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Itoi, so the light emitting layer further comprises a phosphorescent dopant and 
    PNG
    media_image4.png
    174
    148
    media_image4.png
    Greyscale
 as a second host material as taught by Mizuki. The motivation would have been to make an electroluminescent device that has an improve lifetime and efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796